Citation Nr: 1147047	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  04-43 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from October 1961 to August 1962.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a bilateral (i.e., right and left) knee disability.  In his substantive appeal, however, the Veteran limited his appeal to the left knee.  Also, since a prior May 1998 Board decision had denied service connection for a left knee disability, there had to be new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In January 2006, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, because the Veteran had not received a proper notice letter concerning his claim pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).

After the AMC sent the necessary letter, and upon receiving the file back from the AMC, the Board issued a January 2008 decision denying the Veteran's petition to reopen his claim for service connection for a left knee disorder, concluding there was not the required new and material evidence since the prior May 1998 Board decision.  He appealed the Board's January 2008 decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).

In a May 2009 order, granting a joint motion, the Court vacated the Board's January 2008 decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified.  In a subsequent September 2009 decision, the Board granted the Veteran's petition and reopened this claim for service connection for a left knee disorder on the basis of new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead again remanded this claim to the RO via the AMC for still further development and consideration.  In particular, the Board requested that the Veteran be afforded a VA examination for a medical nexus opinion concerning the likelihood that his left knee disorder is related to his service.

Unfortunately, the opinion obtained pursuant to that request was deficient, thereby requiring that the Board again remand the claim in April 2011 to request supplemental comment (an addendum opinion).  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating a claimant is entitled to compliance with remand directives as a matter of law, and that the Board itself commits error in failing to ensure this compliance).  That addendum opinion was obtained in May 2011, and the claim was readjudicated but denied by the AMC in a supplemental statement of the case (SSOC) in August 2011.  So the claim is again before the Board.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Competent and credible evidence indicates it is as likely as not the arthritis now affecting the Veteran's left knee is the result of an injury he sustained to this knee during his military service.


CONCLUSION OF LAW

Certainly when resolving all reasonable doubt in his favor concerning this determinative issue of causation, the arthritis now affecting the Veteran's left knee is due to an injury incurred in service.  38 U.S.C.A §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the underlying merits of a claim, the Board usually is required to ensure that VA's duties to notify and assist have been satisfied under the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  This is unnecessary here, however, because the Board is fully granting the claim.  So even if these preliminary obligations have not been met, despite the Board's prior remand to provide additional notice required by the VCAA, this is ultimately inconsequential and therefore would amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice or assistance error and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim).  

I.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain conditions, including arthritis, are chronic per se and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

An in-service injury alone is not enough, as there must be chronic (i.e., permanent) disability resulting from that injury.  If there is no showing of a resultant chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

II.  Analysis

The Veteran has met the first essential element of a successful service-connection claim in that he has established he has a current disability involving his left knee.  A February 2010 VA examination report identifies this disability as degenerative arthritis of the left knee.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it).

Since he has satisfied this first essential element of establishing he has this claimed disability, resolution of this claim ultimately turns on whether there is competent and credible evidence linking this disability to his military service - and, in particular, to the injury he cites as the cause or source of this current disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); and D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  Medical evidence recently obtained on remand supports finding that the degenerative arthritis affecting his left knee is as likely as not the result of the injury in question during his military service.  So in this circumstance his claim must be granted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; rather, there need only be evidence supporting the claim to make this posited correlation an as likely as not proposition).

During his November 2005 hearing, the Veteran testified that he had injured his left knee in service from falling in a ditch while delivering mail.  He also explained that he had experienced left knee pain since that injury, i.e., continuity of symptomatology since service.  In a May 2009 statement, D.N. also stated that he had served with the Veteran and therefore was personally aware of his left knee injury and extensive treatment for it while on active duty.  Both the Veteran and D.N. are competent to attest to the fact that the Veteran did sustain this left knee injury in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that the Veteran is competent, even as a layman, to attest to factual matters of which he has first-hand knowledge).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (wherein the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) similarly recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records).  But see, too, Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (instead holding that, for non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).

This particular Veteran at hand did not serve during a wartime period, rather, during peacetime from 1961 to 1962, so his alleged left knee injury obviously did not occur in combat - especially since, as mentioned, it happened instead while he was delivering mail, so not while engaged in fighting against an enemy force.  See VAOGCPREC 12-99 (Oct. 18, 1999).


In cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records (STRs).  But cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the STRs.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  But the Board must make two preliminary findings in order to rely on this inference (see id):  (a) "First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence."  See Kahana, at *15.  (b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues."  See Kahana, at *15.

Here, the Veteran's STRs were unfortunately lost or misplaced while his claims file was being transferred between ROs.  However, the earlier May 1998 Board decision discussed these records at length at the time it had initially denied his claim for service connection for a left knee disability.  This prior discussion by the Board notes that a November 1956 medical examination given in anticipation of him 
re-enlisting in the National Guard had indicated that his lower extremities were normal upon objective clinical evaluation.  In September 1961, he had submitted to a medical examination for purposes of mobilization, at which time his lower extremities were reported normal.  The examiner noted "swollen and painful joints, cramps in legs since 1951, result of motorcycle accident, occasional [sic] pain and cramps . . . No fracture."  However, the left knee was not specifically identified.

In December 1961, the Veteran had sought treatment for left knee pain.  A treatment record noted, "[l]eft knee swollen as result of volley ball injury.  Left knee slightly swollen + ligaments relaxed."  He was prescribed light duty and whirlpool treatment.  He sought treatment for left knee pain again in January 1962.  A treatment record revealed, " [o]ld football injury both knees - [high school] football.  No locking.  Injury early this [illegible].  Exam - Left knee still swollen - quad[riceps] weak - both medial lig[ament]s weak.  No evidence meniscus injury."  He was prescribed quadriceps exercises and temporary light duty.  A Statement of Physical Profile dated that same month indicated he had "weak knees, bilaterally" and, as a result, he was restricted from "crawling, stooping, running, jumping, prolonged standing or marching."  These restrictions were to be in effect for three months. 

In February 1962, the Veteran was seen at the orthopedic clinic for treatment of his left knee.  A medical record of that visit indicated a lack of swelling of this knee, and his left quadriceps' measured circumference was recorded as 181/2 inches, while the right measured 19 5/8 inches.  In his quad exercises, he was lifting 40 pounds with the right leg and 25 pounds with the left.  In March 1962, he was seen again at the orthopedic clinic and was able to lift 45 pounds with the right leg and 35 pounds with the left.  His left quadriceps was found to be 1/2 inch smaller than the right.  No complaints were noted. 

Additional orthopedic treatment records from April to June 1962 revealed a gradual increase in the amount of weight the Veteran was lifting with his legs, the last reported recording at 60 pounds for the right leg and 50 pounds for the left.  Treatment records noted no complaints, no symptoms, and no effusion, and his quadriceps were reported as "good and strong," with his "knees stable without fluid or [illegible]."  He was encouraged to continue with his leg exercises, and his medical profile was dropped. 

In May 1962, the Veteran was medically examined in anticipation of separating from service.  In the Report of Medical History questionnaire, he noted that he had been to the doctor at Fort Stewart for knee trouble.  He also checked the "yes" box indicating a history of a "trick" or "locked" knee.  But in the Report of Medical Examination, his lower extremities were reported normal upon clinical evaluation. The examiner noted, "[i]njured left knee in volleyball 4 mos. ago.  Asymptomatic now."   The Veteran's active military service ended in August 1962.


These records, as discussed in the prior May 1998 Board decision, thus show that the Veteran was treated for left knee problems while on active duty.  Nevertheless, it is unclear whether they identify a chronic left knee disorder in service, and arthritis of the left knee is not shown during his service or alternatively even during the one-year presumptive period following his service.  In fact, the first documented evidence of left knee problems after service was not until many years later.  

A September 1977 treatment record from S.B., Jr., M.D., notes a history of occasional trouble with both knees, with the "left knee repaired in Army, jumped ditch - treated 8 mo - occasional trouble - 18 yrs. Ago."  However, no diagnosis pertaining to the left knee was identified by Dr. S.B. at that time.  Indeed, it was not until years later that arthritis of the left knee was diagnosed.  A November 2004 VA outpatient treatment record notes the Veteran's pain in his knees was likely due to degenerative joint disease.  Arthritis (i.e., degenerative joint disease) was later confirmed by X-ray examination.  It thus appears that arthritis of the left knee was not identified until over thirty years after his separation from service, well beyond the one-year presumptive period.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

Nevertheless, in addition to the Veteran's statements that he has experienced left knee pain since his injury in service, medical evidence now in the file (which was not previously) also attributes his current left knee disorder to his military service.  As already alluded to, he was provided a VA examination in February 2010 to determine the likelihood that his left knee disorder is related to his military service - including especially to the claimed injury.  But after diagnosing degenerative arthritis of the left knee, the VA examiner initially declined to provide this requested medical nexus opinion because he was unable to locate the STRs, stating that such an opinion therefore would be speculative.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis otherwise must be apparent in the Board's review of the evidence). 

On remand, however, the VA examiner was instructed to review the discussion of the STRs in the prior May 1998 Board decision since the STRs were not available.  And in a May 2011 addendum report, the VA examiner indicated he had reviewed the Board's prior discussion of the STRs.  Moreover, based on this review, he had concluded that "it is at least as likely as not (50/50 probability) that the veteran's current knee condition was related to active duty status."  This commenting VA examiner based his opinion on the fact that there was "a significant enough injury during the period of 1961 to 1962 [i.e., while the Veteran was in service] that required extensive physical therapy and rehab."  This examiner reasoned that, "if it took several months of significant rehab for the Veteran, then there was probably a significant enough injury, such as a meniscus injury (or something of that nature), that could be the cause for arthritis to develop over the ensuring years."

This opinion constitutes compelling evidence in support of the nexus element since this VA compensation examiner was aware of the Veteran's history of left knee problems in service, as outlined in the prior May 1998 Board decision.  He also provided an explanation for his nexus opinion based on the Veteran's history.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating the probative value of a medical nexus opinion is not determined solely by whether the commenting physician reviewed the claims file, rather, by the factually accurate, fully articulated, sound reasoning for the conclusion expressed).  See also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (indicating the Board may rely on a private medical opinion that is based on an accurate medical history offered by the Veteran).  Only if it is shown the history the Veteran provided is not credible would a medical opinion relying on this history then be undermined and resultantly not probative.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006).


So, in conclusion, there is now sufficient medical and lay evidence supporting the notion that the arthritis now affecting the Veteran's left knee is the result or consequence of injury to this knee during his military service.  The evidence therefore supports his claim of entitlement to service connection for a left knee disorder. 


ORDER

The claim of entitlement to service connection for a left knee disorder is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


